

EXHIBIT 10.42
 
CALENDAR 2010 NON-EMPLOYEE DIRECTOR COMPENSATION
 


Compensation Element
Amount
Board Cash Compensation
Annual retainer - $60,0001
 
Per meeting fees: $2,000 in-person, $1,000 telephonic2
Annual Equity Compensation
-Option to purchase 1,667 shares of Common Stock3
-Restricted stock units for 3,333 shares of Common Stock3
-Both grants vest in 12 equal monthly installments following the date of grant
Annual Lead Director Cash Compensation
Additional retainer: $24,0001
Committee Member Cash Compensation
Annual retainer: 1
-Audit Committee: $10,000
-Compensation Committee: $10,000
-Nominating and Governance Committee: $10,000
Per meeting fees: $1,5002
Annual Committee Chair Cash Compensation
Additional retainer: 1
-Audit Committee: $10,000
-Compensation Committee: $10,000
-Nominating and Governance Committee: $10,000

 
 
____________________________
1 Directors may elect to receive cash retainers in the form of restricted stock
units with value equal to 133% of the forgone cash compensation and which vest
in full on the day immediately prior to the annual meeting of stockholders held
following the grant date.
 
2 Meeting fees may be deferred and converted into share units pursuant to the
Sanmina-SCI Deferred Compensation Plan for Outside Directors.
 
3 Represents amount of equity granted to Board members elected at annual
meetings of stockholders. For members appointed between annual meetings of
stockholders, grant amounts are pro rated based upon the time between the last
annual meeting of stockholders and the date of appointment.

